DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 8/24/2022. As directed by amendment: Claims 22, 28, 31-35, 37, and 40-41 were amended. Claims 27 and 36 were not amended. Claim 44 was newly added. Claims 1-21, 23-26, 29-30, 38-39, and 42-43 were cancelled. Thus, Claims 22, 27-28, 31-37, 40-41 and 44 are presently pending in this application.
Response to Arguments
Applicant’s arguments, filed 8/24/2022, and current amendments overcome the rejection of claims under U.S.C. 103. Therefore these rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Shakir et al (“Shakir”, US 20180131745) in view of Everdell et al (“Everdell”, US 20020165961) and in further view of Chauhan (“Chauhan”, US 20190236470) does not teach a method, comprising: maintaining, by a router in a database of the router, a data record including router data associated with operation of the router and router telemetry control information configured to control exporting of the router data from the database of the router, wherein the router telemetry control information includes provider router telemetry control information and customer router telemetry control information; receiving, by the router, a telemetry control message including new customer router telemetry control information and configured to request control over the router telemetry control information of the data record, wherein the telemetry control message is configured to identify the data record and to specify an action for the customer router telemetry control information for the data record,  wherein the telemetry control message includes a request for updating the customer router telemetry control information based on the new customer router telemetry control information; updating, at the router based on the telemetry control message, the customer router telemetry control information of the data record to include the new customer router telemetry control information; and exporting, by the router from the database based on at least one of the provider router telemetry control information or the new customer router telemetry control information of the data record, at least a portion of the router data of the data record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, Claims 22, 27-28, 31-37, and 40-41 are allowed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 44 is rejected under 35 U.S.C. 103 as being unpatentable over Shakir in view of Everdell and in further view of Chauhan.
Regarding Claim 44, Shakir teaches an apparatus, comprising: 
at least one processor (par 11); 
and at least one memory storing instructions that, when executed by the at least one processor, cause the apparatus to at least: 
maintain, at a device, device data associated with operation of the device and device telemetry control information configured to control exporting of the device data (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21.), 
wherein the device telemetry control information includes provider device telemetry control information (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21. The device telemetry control information includes provider device telemetry control information because the frequency (device telemetry control information) is provided by the network device 120.); 
maintain, at the device, a customer application configured to support communication with a customer device (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; par 96-98; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21. The application is the computer program product as mentioned in paragraph 98. This is the program running on the Network management system 110.); 
receive, at the device from the customer application, a device telemetry control message configured to request control over the device information (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; par 96-98; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21. The application is the computer program product as mentioned in paragraph 98. This is the program running on the Network management system 110.), 
wherein the device telemetry control message is configured to identify the data (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21.); 
update, at the device based on the device telemetry control message, the device information (Fig. 1, elements {22, 420}, par 33; par 36-39; Fig. 4A, elements {420, 424, 426, 442}, par 60-64; The device’s information such as state information can be updated based on the request 420 which Is comprised by request 22. Telemetry data may include configuration information, state information, and operational information associated with the network device that is streamed (exported) to the Network management system.); 
and export, at the device based on the device telemetry control information, at least a portion of the device data (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21.).   
Shakir does not explicitly teach maintain, at a device in a database of the device, a data record including data; data from the database of the device; information of the data record; control over the device telemetry control information; (request message) to specify an action for customer device telemetry control information; the data record; information for the data record; (request message) to specify an action for customer device telemetry control information for the data record; update the device telemetry control information of the data record; and export, from the database data of the data record.
Everdell teaches maintain, at a device in a database of the device, a data record including data (Fig. 2A, element 42, par 125; par 390);
data from the database of the device (Fig. 2A, element 42, par 125; par 390);
information of the data record (Fig. 2A, element 42, par 125; par 390);
the data record (Fig. 2A, element 42, par 125; par 390);
information for the data record (Fig. 2A, element 42, par 125; par 390); 
and export, from the database data of the data record (Fig. 2A, element 42, par 125; par 390).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir with the database of Everdell because it enables for data to be structurally organized and allows for users to improve the querying of data by retrieving and updating customizable sets of data among different tables using syntax such as Structured Query Language (SQL) (Everdell; par 167).
Shakir and Everdell do not explicitly teach control over the device telemetry control information; (request message) to specify an action for customer device telemetry control information; update the device telemetry control information of the data record.
Chauhan teaches control over the device telemetry control information (par 48; The device telemetry control information is the frequency with which telemetry data is to be received.); 
(request message) to specify an action for customer device telemetry control information (par 48; The device telemetry control information is the frequency with which telemetry data is to be received.); 
update the device telemetry control information of the data record (par 48; The device telemetry control information is the frequency with which telemetry data is to be received.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir and Everdell with the updating of the frequency of sending telemetry data because it enables data to be streamed more frequently or less frequently. For example if the frequency is too low, there may not be enough data being sent from the network device to the server. However, if the frequency is too high, there may be too much data being sent to the server. Adjusting the frequency allows telemetry data to be sent at appropriate intervals in order to improve performance and utility. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shaffer et al (US 20080242247), Abstract - A communication device and computerized method to address conflicts in Virtual Talk Groups is provided. The method may comprise accessing a database to monitor resources in a plurality of Virtual Talk Groups (VTG) to detect if there is at least a potential conflict of the resources. When the potential conflict is detected, the method comprises identifying at least one resource which is contributing to the potential conflict, and initiating automatically an electronic communication to identify the potential conflict. In response to the electronic communication, a new VTG may be initiated and terminals of administrators associated with the conflicting resource may be assigned to the new VTG. Each administrator may administer an associated VTG. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444